DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment/Comment
In view of the Pre-Appeal Brief Conference Request filed on January 25, 2022, and upon further consideration and search, the claimed invention is allowed as presented in the instant Office action.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 14
The method of claim 13, wherein the one or more streams of the liquid refrigerant comprises liquid carbon dioxide.

Claim 18
The method of claim 1, wherein the contacting column is configured for heat removal at one or more stages present in the contacting column at a position that is higher in the contacting column than a position for 

Claim 20
The method of claim 19, wherein at least a portion of the multi-component feed stream is passed through the re-boiler prior to 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-9 and 11-39.  The concept of a method for separating a sulfurous material from a multicomponent feed stream, the method comprising:
processing a multi-component feed stream in a contacting column with liquid carbon dioxide so that the multicomponent feed stream is contacted with the liquid carbon dioxide, the multi-component feed stream comprising one or more fuel gas components including at least one hydrocarbon, and the multi-component feed stream further comprising a sulfurous material including at least hydrogen sulfide;
withdrawing from the contacting column a bottom product stream containing at least a
portion of the sulfurous material including at least hydrogen sulfide from the multi-component
feed stream; and
withdrawing from the contacting column an overhead vapor stream containing at least a portion of the one or more fuel gas components including at least one hydrocarbon, is considered novel. 
The closest prior art to Reddy et al. (WO 2004/089499 A2) disclose a method/an apparatus for separating a sulfurous material from a multi-component feed stream (Abstract), the method comprising (see the embodiment in Fig. 7; page 10, line 12 thru page 11, line 2): (i) injecting a multi-component feed stream of syngas (702, Fig. 7) including at least a sulfurous material of hydrogen sulfide (H2S) and a fuel gas (H2, CO, CO2) into a dryer (710, Fig. 7); (ii) after the drying step of (i), injecting a dried multi-component feed stream of syngas that was resulted from the dryer (710, Fig. 7) including at least a sulfurous material of carbonyl sulfide (COS) and a fuel gas (H2, CO, CO2) into a contacting column of an absorber column (730, Fig. 7); (iii) the dried multi-component feed stream of syngas that was resulted from the dryer (710, Fig. 7) is transported to the contacting column of an absorber column (730, Fig. 7) along with a solvent stream comprising liquid carbon dioxide (736, Fig. 7) so that the solvent stream comprising the liquid carbon dioxide contacts the multi-component feed stream in the contacting column of an absorber column (730, Fig. 7); (iv) withdrawing from the contacting column a bottom product stream (734, Fig. 7) containing at least a portion of the sulfurous material of COS from the multi-component feed stream and CO2; and (v) withdrawing from the contacting column an overhead vapor stream (732, Fig. 7) of a desulfurized syngas containing at least a portion of the fuel gas.  But Reddy does not explicitly disclose the multi-component feed stream, which is injected into a contacting column, comprising one or more fuel gas components including at least one hydrocarbon, and the multi-component feed stream further comprising a sulfurous material including at least hydrogen sulfide. 
Other pertinent prior art to Hegarty (US 4,957,515) discloses a process for producing a hydrogen sulfide-free fuel gas for combustion in a gas turbine to produce power using a raw fuel feed gas from an oxygen enriched gasification, comprising the steps of: (a) introducing a raw fuel feed gas from a gasification, which gas is contaminated with hydrogen sulfide and carbon dioxide, into a first separation zone; (b) contacting said raw fuel feed gas with a carbon dioxide-loaded liquid solvent selective for said hydrogen sulfide in said first separation zone; (c) removing a hydrogen sulfide-free, carbon dioxide containing fuel gas from said first separation zone, combusting the fuel gas in a gas turbine and recovering power from the gas turbine; and (d) removing a hydrogen sulfide-rich, carbon-dioxide-containing solvent from said first separation zone.
Other pertinent prior art to Blaker (US 3,339,342) discloses a process for enriching components of a gaseous mixture which comprises the steps of: (a) contacting a gaseous mixture containing at least one acid gas of the group consisting of hydrogen sulfide and carbon dioxide and at least one gas from the group consisting of methane, hydrogen, nitrogen, and carbon monoxide with liquid hexafluoroisopropyl alcohol and selectively absorbing in said alcohol said acid gas, and (b) separating the liquid solvent phase containing the absorbed acid gas from the other components of said gaseous mixture.
Other pertinent prior art to Hart et al. (US 2010/0147022 A1) disclose a process for removing a sour species from a dehydrated natural gas feed stream comprising the steps of: (a) cooling the dehydrated natural gas feed stream and forming a slurry of solid sour species and hydrocarbon liquids, and a gaseous stream containing gaseous sour species; (b) separating the gaseous stream containing gaseous sour species and the slurry; and, (c) treating the gaseous stream containing gaseous sour species with a liquid solvent and forming a dehydrated sweetened gas stream and a liquid solution of the sour species.
	Other pertinent prior art to SpauSchus et al. (US 6,112,547) disclose refrigeration apparatus and a method of refrigeration (Abstract) and further discloses a carbon dioxide refrigerant refrigeration system (cols. 3-4).
	Other pertinent prior art to Sincar et al. (US 5,753,010) disclose a method and an apparatus for separating carbon dioxide, methane and hydrogen mixture using a PSA system and a membrane separator (Abstract), and further discloses an apparatus of a separation system comprising a PSA system and a membrane separator for separating carbon dioxide, methane and hydrogen mixture (Fig. 1). 
However, the cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a method for separating a sulfurous material from a multicomponent feed stream, the method comprising: processing a multi-component feed stream in a contacting column with liquid carbon dioxide so that the multicomponent feed stream is contacted with the liquid carbon dioxide, the multi-component feed stream comprising one or more fuel gas components including at least one hydrocarbon, and the multi-component feed stream further comprising a sulfurous material including at least hydrogen sulfide; withdrawing from the contacting column a bottom product stream containing at least a portion of the sulfurous material including at least hydrogen sulfide from the multi-component feed stream; and withdrawing from the contacting column an overhead vapor stream containing at least a portion of the one or more fuel gas components including at least one hydrocarbon, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772